                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

HARRISON LEWIS, III,                                        *

Plaintiff                                                   *

v                                                           *              Civil Action No. RDB-18-2985

PRESIDENT DONALD J. TRUMP, et al.,                          *

Defendants                                        *
                                                 ***
                                          MEMORANDUM OPINION

           The above-captioned Complaint (ECF No. 1) was filed on September 26, 2018, along

with a Motion for Leave to Proceed in Forma Pauperis. (ECF No. 2). Thereafter, Plaintiff filed a

Supplemental Complaint. ECF No. 4. Plaintiff Harrison Lewis is a federal inmate currently

housed at the Federal Detention Center in Philadelphia, Pennsylvania.1 For the following

reasons, the Complaint will be dismissed and Plaintiff’s Motion to Proceed in Forma Pauperis

(ECF No. 2) will be granted.

           The Complaint names Donald J. Trump, the President of the United States; John Kelly,

the President’s Chief of Staff, and “U.S.S.S. Forwarder” as Defendants. ECF No. 1. He alleges

that:

           The defendant(s) contracted the Plaintiff to multitask a systems analysis for the
           first step act/criminal justice reform. Provide the professional services in such a
           style as Jon Taffer’s BAR RESCUE tv series as an O.J.T. on-the-job trainer and
           adviser to the President, White House cabinet and staff. Any and all executive
           branch personnel who were in need of assistance or unable to discharge the
           powers and duties under Amend. XXV to streamline, update and expedite the
           ergonomics logistics for econometric improvements, hiccups and or inability to
           discharge the powers and duties of the said office’(s) which required the plaintiff,
           Mr. Lewis to act as a fail-safe by submitting opinion’s, in writing, for the
           principal officer’s in each of the executive departments, upon subjects relating to
           the duties of their respective offices in accordance with Art. II, Sect 2 as the

1
    The Clerk shall amend the docket to reflect Lewis’s correct address as reflected in ECF No. 3 at p. 6.
       Plaintiff, Mr. Lewis, thought proper to preserve, protect and defend the
       Constitution of the United States under Art. II, Sect. 1 to the best of my ability
       until the senior executive staff was up to par, replaced or until vacancies were
       filled. Due to the compartmented nature for security reasons this was not
       conducted nor subject to the so-called usual chain of operational command for
       their effectiveness, but was assisted by many behind the scenes personnel, at
       local, State and Federal levels. This only briefly states the facts of this case. Not
       all can be disclosed at this time. Timeline, was from when President Trump was
       about to be banned from a Head of State visit to the U.K & E.U, continuously up
       to the hurricane Florence crisis. As per the terms of the contract Relief:
       unconditional pardon or expungement of all records and legal fee’s-court costs.

ECF No. 1 at pp. 1-2 (sic) (some capitalization changed from original).

       In his amended complaint (ECF 3), Plaintiff adds the following additional allegations:

       The Plaintiff Mr. Lewis was under contract with the Defendants to provide
       specialized OXXX professional services that resulted in the Trump admin’s claim
       of 289 accomplishments, via a simulated style as Paramount Networks Jon
       Taffer’s BAR RESCUE series, frankly. Whereas Mr. Lewis provided the
       oversight and directives as well as on-the-job training via Pro Tem Opinions in
       writing, for the Defendants for the principal U.S. Cabinet Officer’s and their
       Senior Executive Staff subordinate personnel in each of the executive
       Departments upon any subject relating to the Duties of their respective Offices as
       a day in day out continues fail-safe, due to their inability to perform their existing
       or new occupational, physiological, social duties of said office’s due to their
       lack/range of understanding was not sufficient to make or communicate
       responsible constitutional responsible decisions pursuant to direct and or indirect
       authority. Mr. Lewis would then scribe and script proselytized effective spin
       control presentations of difficult subjects for communications to general
       audiences, line by key lines, gists, as well as for online social media sites for the
       aforesaid until they were up to par, replaced and for vacancies until they were
       filled, or redeployed, or promoted. This entailed the same for and to unpaided and
       $2.00 a year cabinet advisory board’s, and other organizations who consult with
       and aid the chief executive and his administration individually when assembled.
       Timeline: for about the first 19 months of the Trump admin.
                                                ****
       While alienating my own family. As an indigent prisoner, experiencing first hand
       the need for criminal justice reform while blue printing trouble-shooting the first
       step act for actual criminal justice reform. Next is term limits for congress. Note,
       Elon Musk because of one false tweet was investigated & penalized $40 million,
       while out and out fraud by other’s is allowed each and every day if you can afford
       to pay . . . .

ECF No. 3 at pp. 2-3 (sic) (some capitalization changed from original).



                                                 2
       As noted, Lewis filed this complaint in forma pauperis pursuant to 28 U.S.C. §

1915(a)(1), which permits an indigent litigant to commence an action in this court without

prepaying the filing fee. To guard against possible abuses of this privilege, the statute requires

dismissal of any claim that is frivolous or malicious, or fails to state a claim on which relief may

be granted. 28 U.S.C. § 1915(e)(2)(B)(i) and (ii). This Court is mindful, however, of its

obligation to liberally construe self-represented pleadings, such as the instant complaint. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007).           In evaluating such a complaint, the factual

allegations are assumed to be true. Id. at 93 (citing Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555-56 (2007)). Nonetheless, liberal construction does not mean that this court can ignore a

clear failure in the pleading to allege facts which set forth a cognizable claim. See Weller v.

Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990); see also Beaudett v. City of Hampton, 775

F.2d 1274, 1278 (4th Cir. 1985) (stating a district court may not “conjure up questions never

squarely presented.”). In making this determination, “[t]he district court need not look beyond

the complaint's allegations . . . .   It must hold the pro se complaint to less stringent standards

than pleadings drafted by attorneys and must read the complaint liberally.” White v. White, 886

F. 2d 721, 722-23 (4th Cir. 1989).

       A Complaint that is totally implausible or frivolous, such as this, may be dismissed sua

sponte for lack of subject matter jurisdiction pursuant to Fed R. Civ. P 12 (b)(1). See Apple v.

Glenn, 183 F.3d 477 (6th Cir. 1999); O’Connor v. United States, 159 F.R.D. 22 (D. Md. 1994);

see also Crowley Cutlery Co. v. United States, 849 F.2d 273, 277 (7th Cir. 1988) (federal district

judge has authority to dismiss a frivolous suit on his own initiative). Clearly the allegations

asserted by Plaintiff are the product of fantasy or delusional thinking that cannot be addressed by




                                                  3
this Court. Plaintiff has not provided any information that might lead to a reasonable conclusion

that some plausible cause of action has accrued on his behalf.

       Plaintiff’s Complaint shall be dismissed. A separate Order follows.



___11/1/2018________                                _________/s/_______________________
Date                                                      RICHARD D. BENNETTT
                                                    UNITED STATES DISTRICT JUDGE




                                                4
